TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00089-CV


  KFW Management, LLC d/b/a KFW Engineers and KFW Surveying, LLC, Appellants

                                               v.

                   SI-Creekside, Ltd d/b/a Sea Island Shrimp House, Appellee


                FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
          NO. C2017-1260C, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Petitioners KFW Management, LLC d/b/a KFW Engineers and KFW Surveying,

LLC (KFW) filed a petition for permissive appeal challenging the trial court’s denial of their

motion for partial summary judgment. See Tex. Civ. Prac. & Rem. Code § 51.014(d); Tex.

R. App. P. 28.3.

               When an interlocutory order “involves a controlling question of law as to which

there is a substantial ground for difference of opinion” and “an immediate appeal from the order

may materially advance the ultimate termination of the litigation,” a trial court may permit

an appeal from the interlocutory order, and we have discretion to accept the appeal. Tex. Civ.

Prac. & Rem. Code § 51.014(d), (f); see Sabre Travel Int’l, Ltd. v. Deutsche Lufthansa AG,

567 S.W.3d 725, 730–33 (Tex. 2019); see also Tex. R. App. P. 28.3 (establishing procedure for

permissive appeals in civil cases).
               In the underlying lawsuit, SI Creekside, Ltd. d/b/a Sea Island Shrimp House (“Sea

Island”) sued KFW, alleging that KFW failed to stake the construction of a restaurant as

designed, causing the loss and relocation of parking spaces and relocation of signage. Sea Island

alleged that the real property was permanently injured and sought damages for the diminution in

value of the property, as well as for past and future lost profits and construction delays. KFW

moved for partial summary judgment, arguing that the dispute involved permanent injury to real

property, and therefore, damages were limited to only the diminution of property value. The trial

court denied the motion, concluding that damages for a permanent injury to real property were

not limited to diminution of value. The trial court also granted permission for an interlocutory

appeal on a controlling issue of law described as follows:


                      Does Texas law limit Plaintiff’s recovery of damages for
       permanent injury to Plaintiff’s real property to diminution of value of the property
       and bar the recovery of any damages for past and future loss of use, including past
       and future loss of profits?


               The Supreme Court has expressly held that the measure of damages for permanent

injury to real property is the diminution of the land’s fair market value. See, e.g., ExxonMobil

Corp. v. Lazy R Ranch, LP, 511 S.W.3d 538, 540 (Tex. 2017). Courts of appeals have followed

that lead. See, e.g., Ritenour v. Centrecourt Homeowners Ass’n, Inc., No. 01-20-00310-CV,

2022 WL 963268, at *4 (Tex. App.—Houston [1st Dist.] Mar. 31, 2022, no pet. h.) (mem. op.);

Kerr v. Lambert, No. 03-19-00359-CV, 2020 WL 6266005, at *10 (Tex. App.—Austin Oct. 23,

2020, no pet.) (mem. op.). Based on the briefing and record before us, a substantial ground for

difference of opinion does not exist on this controlling question of law. See Undavia v. Avant

Med. Group, P.A., 468 S.W.3d 629, 632 (Tex. App.—Houston [14th Dist.] 2015, no pet.); Target



                                                2
Corp. v. Ko, No. 05-14-00502-CV, 2014 WL 3605746, at *1 (Tex. App.—Dallas July 21, 2014,

no pet.) (mem. op.).

               We therefore conclude that KFW did not establish the statutory requirements for a

permissive appeal. See Tex. Civ. Prac. & Rem. Code § 51.014(d).

               Accordingly, we deny KFW’s petition for permissive appeal.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: July 1, 2022




                                                3